Case 3:19-cv-04110-RS Document 37 Filed 12/17/19 Page 1of5

 

AntHo wy Ol; ve, Duo Se

 

# (002060648

 

“Hee SG
a " J is GisT, G
Po Box 249 THER OS STRICT c Our

 

Mot@GAan GEORGIA 3986b

 

 

Unites STATES Distweict Court

 

 

NoetHeaw bistatct o€ CAli foe nmik

 

 

Awtwony Oliver, . Case No. 19- cCVv-O4llO- TSC

 

Plainaiee. Hon. JVACS&VE line Scort Cewley

 

Unizreo States Distwict DINO GE -

 

 

 

 

V.
DIAINTLE E'S NOTICE OF MOTO
SQUARE Inc. A | Ano Motion Fou An CRrIeR
[ICAL Conn ConPowATion | Cavenoine We Time To SeneEe

 

Tue Ne Cena ant: Mem ona noun 6f

 

Points AND AUTHORITIES:

 

Date Fileo > Dui 7, 2019

 

 

‘To: Tule DEnwOAnT Ana We Covert:

 

 

 

///

 

LMA

 

LLL

 

 

 

 
Case 3:19-cv-04110-RS Document 37 Filed 12/17/19 Page 2of5

 

Please Tawe NOTICE THAT AS Seon AS Ths MATTER May Be

 

HeAno, Plaintice RetHonwy Olover will Move Fow An onvoen

 

Extenoine We ATWtue To Cenve Whe Deb-ewo An in We UNIEd

 

States Distaict Covet lecateo AT USO Golden Gate AVENVE,

 

Covunavoon 8 San Fuaniisco  Califounia ANLGZ.

 

 

 

Tt

‘TUis WMoTiON is) Basen Ow Wes NOTICE Oo WOTios  “TWte

JACCOWPANYING Mewmounwoum or Points Ano Avmporines |

 

 

All OF Tug Pleaoines Ano OTuEen Documents OW File in Tus CASE |

AU OER Mattes OF Which We Count MAY Tale Duoicial

 

Notice, Ano Any Furtuen AtoumMEnT OW! EVIDENCE WHat

 

May Be Receiveo BY We Cover AT Wie Heaaine.

 

 

Qes Peet EVUY SU&W1717160 | . ; —t=

 

A livee *
wihowt Oliver (0020 6064G

 

ot ed: Decewm ben 10, 2019 | CallHoun Szate Prison

 

Po Bon 244

 

Morgan, EKA 39866 -

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:19-cv-04110-RS Document 37 Filed 12/17/19 Page 3of5

 

Meno@andun oe Poinrs AVO AUTHORITIES

 

 

LT. ENTRODUCTION

 

 

On Oul¥ bl, 2019. PiAintiee Ant nowy Oliver ("Piamtiee),

 

COMMENCED THIS Action AGAINST TLE DEVEND ANT

 

SQUARE, “we... ("Derenoant") Pow AWHein Viol ATiONS Vu dee

 

| THe TelePHone Consumer Pvlotect iow Act, UT as... SEctien

 

227, «+ Sea, ("'Tc:eA") Fou Sending PlaAintierm UmAuTHOtIZED

 

AuTOMATED ‘TEXT MESSAGES Fov Whe PUN POSE Te ADVERTISE

 

Ano Promere Wie DEFeNOANM'sS Mowey TTraws €en APPIiicAtCaon

 

Using An Avromatic Telcerone DiAline SY¥stew ('ATOS") |

 

(AttHout PlAimtiEés PRIot EXPRESS ComSem, Ecce DET. #1.

 

 

This CASE Has Been lLinGERING ON We County's Docter

 

WOiTH NEA Six (6) Montuc APPLOACHING, Ano tt APPEARS

 

From We BDocwer TuUAt TUce DEFENDANT Has NOt Been

 

Sénveo BY THe Unmiteo Staves Mansuyal. IF We Defeno ant Has

 

Been SErvey tn AccoOrdANnCcE With We Feveral Rules of Cwil

 

Pwoceoure THen Twe De Fen d ART HAS FAIIECD Ts Siew Ano

 

RetTvnw THe Watver of Service, Fuetuer, Fed, RB. Civ. @, role

 

Ud) Mano ates Tuat We dDefenoant Be Sekveon Wind Ac days

 

| AFTER THE SUmtrion;s Has Been issven. Aoaiw Tue Docuer Doegwt

 

Reflect que Defenoant Has been SEvneod NOW A WAIWE? BEIWG

 

Filey. Dlaistteg Now Moves Fon AN Ovloew GATENDIN G THE TINE “To

 

Senve dDEerEnodAnt.

 

3

 

 

 
Case 3:19-cv-04110-RS Document 37 Filed 12/17/19 Page 4of5

 

 

a. ARGUMENT.

 

Powsvant To Federal Rules oF Civil Procetune, Wvle

 

YU(m) Manoates Tat Any DeFendand IN A Civil Action

 

 

Must Be SERVED WiTHin He mManoateQ TIME Frame of

 

No' more Wen FO pars ONCE We Summmows WAS BEEN

 

isSveg BY Ue Count,

 

 

As Hene, Tue PaePmoseo Summons Was [SSHVED Ow Seetemben

 

(@, 2069 Ann Mansmittes Te Tue Uniteo STATES Marsal

 

Fow Sedvice, ECF Dir. #3.

 

 

Sometime THencafter Avo UNicnown  PiAintie¢ The

 

UNITED STATES MARSHAL CiTllen Penson allt Sevuven THE Sara

 

NeFennaAnt BY Personal SERVICE ov BY CEenttGren Mail. Buy

 

(WHAT Must BE Noteo i$ Wed THE “ime To Seurve We Defer oAnt

 

SQUVAKE nc., Hac cleaniy lAvsen, FortHew, Pl Amwriee- HAS

 

Sent Cortes o€ AU. NaTIcEes To Defenoants’ Acent For Senuice

 

VesiGnAten AS C.7. ComPoratian Jocateo AT SIS Ww. SEventy

 

Stwucet, #930, Les Ancé&tes, CAlifannia Wool.

 

 

Bec ALSE TUE DocwET DOES Wet IWiInSele Re Elect THe €iquen

 

pTHE DEFENOART REecEelten Tle Gumumens BY Cevtifien MAW BY

 

THe Onizen STATES MAL OF BY Personal Senvice. THis Case HAs

 

Been ING6EMING OW We Coumrs Pocifey nmdSw Fon Ove Kive

 

Cs) Monts,

 

 

 

 
Case 3:19-cv-04110-RS Document 37 Filed 12/17/19 Page5of5

 

 

TT. Con clusion

 

Fow All TU Fowe Goin 6 REASONS Tue Covert Slovo

 

Grant PlAtaTIEF's MoTION EXTENDING TUE Time To SCrvE THE

 

Dereno AWT SHovin BE Grantéo, Further, THis Court SWovig

 

CxEwWcise iTS inHeEewent Avtuowsty To HAvE ITs lAun Clerc

 

INQUIRE OM CONTACT UWE ONITES Sates MAnSsHais GE ve

 

vice Fou

TA STATUS VRBATE MS To THe Service ce Tuc SumMmoNS ON Tus

 

Saio beFewodAm.

 

 

Dates: Vecewmeew to Zo0iS = i -
t

 

Reseect evilY CuBWwITTED | | Antuowy Olives * 1002 OLOWUE -

 

Po Bon 244

 

 

Nowean, CA, 397866

 

CERTIFICATE OF SenvicEe

 

I. Ant How Oliver, CERTIFY TWAT on Dec ew Ber ib 2Zoiqg ZT Ratea

 

THE FOLE GOING Plainniees WoTION Te Extend Time Via THe Counts

 

Cw lece Ciecttonic Filing Sistem, 4 CoPY Will Alse Be miaileo To!

 

 

C.T. ConPonATion

 

clo SQvAHE, Tne. a CA CORD,

 

BIS W. Seventy Street, #430

 

Les Anoctes, California WOOK

 

 

 

 

 

 
